-21-1212DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-4, 6-14, 16, 18-24, 26-28, 30, 32-45, 47, 48, 50-78, 80-87, 93, 97, 104 have been canceled. Claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 are pending and under consideration. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed 12-21-21 have been fully considered but they are not persuasive. 
Claim Objections
The phrase “genetically modified mouse whose comprises: i)…” in claim 1 is preferred. 

The “wherein” in claim 1 phrase can be written more clearly as ---wherein 
a) the at least two functional… …(Cα) domain;
b) the mouse comprises a T-cell that expresses on its surface, wherein the chimeric TCR α polypeptide comprises Vα 
c) at least 9.5% of splenocytes in the mouse express CD3 

Claims 17, 31 can be written more clearly as ---wherein the mouse retains an endogenous TCR Vβ gene segment upstream of the 5' trypsinogen cluster and/or 
The preamble of claim 46 can be written more clearly as a ---method of making a genetic modified mouse that expresses chimeric TCR α and β polypeptides, the method comprising:….---
Step C) and the mouse obtained at the end of claim 46 can be written more clearly as ---breeding the 1st and 2nd mouse such that a transgenic mouse is obtained, wherein the transgenic mouse expresses a chimeric TCR α polypeptide comprising a human TCR Vα domain operably linked to an endogenous Cα domain, and a chimeric TCR β polypeptide comprising a human TCR Vβ domain operably linked to an endogenous Cβ domain---.
The phrase “derived from” in claims 91, 95, 102 should be deleted. 
Claims 92, 96, 103 can be written more clearly as ---introduces the [[of 
Claims 94 can be written more clearly as ---wherein the mouse comprises a trypsinogen gene[[
Claim Rejections - 35 USC § 112
Written Description
Claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to 
Withdrawn rejections
The rejection regarding the concept of a “human or humanized TCR α variable domain” in claims 1, 29, 46 has been withdrawn in view of the amendment which limits the TCR α polypeptide to a “human TCR α variable domain operably linked to the endogenous TCR Cα domain. 
The rejection regarding the concept of a “human or humanized TCR β variable domain” in claims 15 and 46 has been withdrawn in view of the amendment which limits the TCR β polypeptide to a “human TCR Vβ domain operably linked to the endogenous TCR Cβ domain.
The rejection regarding the concept of expressing a “functional chimeric TCR α [or TCRβ] polypeptide” in claims 1, 15, 29, 46 has been withdrawn because the term “functional” has been deleted. It is noted, however, that mouse “MAID 1545” with a deletion of endogenous Vβ segments (and no replacement) (line 2 of Fig. 7) cannot express “functional” TCRβ and yet has 21% splenocytes that express CD3. 
The rejection regarding “the unrearranged human TCR Vα gene segments and the unrearranged human TCR Jα gene segments are not contiguous” in claims 87 and 97 has been withdrawn because the claims have been canceled.

The rejection regarding the replacement of the Vα or Jα gene segments introduces an AsiSI or AscI restriction site, SEQ ID NO: 1-13, or a selection cassette in claim 92 and 103 has been withdrawn in view of the amendment and Table 2. 
The rejection regarding “the unrearranged human TCR Vβ gene segments and the unrearranged human TCR Dβ gene segments are not contiguous” in claims 93 and 97 has been withdrawn because the claims have been canceled. 
The rejection regarding the trypsinogen gene in claims 94 and 98 has been withdrawn in view of the amendment and Fig. 7. 
The rejection regarding the use of human TRBV18, TRBV19, TRBV20… gene segment in claim 95 and 102 has been withdrawn in view of paragraphs 88-89 (pg 24-25) which states the number, nomenclature, position, as well as other aspects of V and J and/or V, D and J segments of the human and mouse TCR loci may be ascertained using the IMGT database” and paragraphs 89 and 92 which state Vα and Vβ gene segments are referred to as TRAV and TRBV.
The rejection regarding the replacement of the Vβ, Jβ, or Dβ gene segments introduces an AsiSI or AscI restriction site, SEQ ID NO: 14-27 in claim 96 and 103 has been withdrawn in view of Table 4. 

Pending rejections 
A) The specification lacks written description for a mouse having a replacement of all endogenous Jα gene segments with at least 50 human Jα gene segments in which at least 9.5% of its splenocytes are CD3+ as broadly encompassed by claims 1, 29, 46 other than a mouse having a replacement of all endogenous Jα gene segments with 50 functional human Jα gene segments (see Fig. 3, “MAID 1626 total 2V & 61J (functional 2V & 50J)”).
Claim 1 is drawn to a genetically modified mouse comprising: (a) in its homozygous replacement of all endogenous T-cell receptor (TCRI variable a (Va) gene segments with at least two functional unrearranged human TCR Va gene segments and (ii) a homozygous replacement of all endogenous TCR joining a (Ja) gene segments with at least fifty functional unrearranged human TCR Ja gene segments, wherein the at least two functional unrearranged human TCR Va gene segments and the at least fifty functional unrearranged human TCR Ja gene segments are operably linked to each other and a nucleic acid sequence encoding an endogenous TCR constant a (Ca) domain, (b) a T cell that expresses, on its surface, a chimeric TCR a polypeptide comprising a human TCR a variable domain operably linked to[[ an]] the endogenous TCR Ca domain, and (c)  a population of splenocytes of which at least 9.5% are CD3+.
Claims 1, 29, 46 encompass replacing all endogenous Jα gene segments with 50 or more functional human Jα gene segments. 
MAID 1626 total 2V & 61J (functional 2V & 50J)”.  
Pg 25, para 90, contemplates putting in 61 human Jα gene segments which is clear from the “1626” mouse described in Fig. 3 as “MAID 1626 total 2V & 61J (functional 2V & 50J)”.
The specification does not provide any guidance for those of skill to add more “functional unrearranged human TCR Jα gene segments” than 50. 
The specification does not provide any guidance for how to make all 61 human Jα gene segments “functional” as encompassed by claims 1, 29, 46. 
Accordingly, the specification lacks written description for a mouse having a replacement of all endogenous Jα gene segments with at least 50 human Jα gene segments in which at least 9.5% of its splenocytes are CD3+ as broadly encompassed by claims 1, 29, 46 other than a mouse having a replacement of all endogenous Jα gene segments with 50 functional human Jα gene segments (see Fig. 3, “MAID 1626 total 2V & 61J (functional 2V & 50J)”). 
B) The concept of “germline genome comprising” the genetic modifications in claims 1, 15, 29, 46, lacks written description. The concept encompasses a mouse with only the genome of germline cells containing the genetic modification; however, no such breadth is implicit from the specification. Pg 6, end of para 23, teaches the germline of the mouse comprising the human gene segments, but not the “germline 
C) The specification lacks written description for a mouse having a replacement of all endogenous Jβ and Dβ gene segments with “at least 2” or “at least 13” functional human Jβ and Dβ gene segments as broadly encompassed by claims 15 and 46 other than a mouse having a replacement of all endogenous Dβ gene segments with 2 functional human Dβ gene segments and all endogenous Jβ gene segments with 13 functional human Jβ gene segments (see Fig. 7, “MAID 1625 total 14V (functional 8V)” + “MAID1715 total 2D & 14J (functional 2D & 13J)” = “MAID1716”). 
Claim 15 is drawn to a genetically modified mouse comprising: (a) in its homozygous replacement of all endogenous TCR variable R (VO) gene segments located between a 5' trypsinogen cluster and a 3' trypsinogen cluster with at least eight functional unrearranged human TCR V3 gene segments, (ii) a homozygous replacement of all endogenous TCR diversity R (D3) gene segments with at least two functional unrearranged human TCR D3 gene segments, homozygous replacement of all endogenous TCR joining R (JO) gene segments with at least thirteen functional unrearranged human TCR J(3 gene segments, wherein the at least eight functional unrearranged human TCR V3 gene segments, the at least two functional unrearranged human TCR Do gene segments, and the at least thirteen functional unrearranged human TCR J0 gene segments a nucleic acid sequence encoding an endogenous TCR constant 1 (CO) domain, that expresses, on its surface, a the endogenous TCR Co domain, and Page 3 of 67U.S. Patent Application Serial No. 14/799,355 Amendment dated December 21, 2021 Reply to Office Action of July 27, 2021 (c) a population of splenocytes of which at least 20% are CD3+.
Claims 15, 46 encompass replacing all endogenous Dβ gene segments with 2 or more functional human Dβ gene segments and all endogenous Jβ gene segments with 13 or more functional human Jβ gene segments. 
In Fig. 7, the “MAID1716” mouse has 8 functional human Vβ gene segments, 2 functional Dβ gene segments, and 13 functional human Jβ segments (“MAID1625 total 14V (functional 8V)” + “MAID1715, total @D & 14J (functional 2D & 13J)” = “MAID1716”). 
The specification does not provide any guidance for those of skill to add more functional unrearranged human TCR Dβ or Jβ gene segments” other than 2 and 13, respectively. 
The specification does not provide any guidance for how to make all 14 human Jβ gene segments “functional” as encompassed by claims 15, 46. 

D) The specification lacks written description for a mouse with a complete repertoire of “functional unrarranged human Vβ gene segments” as required in claim 25, 79. The specification is limited to only 8 of 14 Vβ gene segments being functional in Fig. 7 (“MAID1625 total 14V (functional 8V)”). It is unclear why only 8 of 14 Vβ gene segments, but the specification makes clear the full repertoire is not functional. The specification does not discuss how to make all 14 Vβ gene segments “functional” as claimed. Accordingly, the concept lacks written description. 
E) The specification lacks written description for a mouse with a complete repertoire of “functional unrarranged human Vα gene segments” as required in claim 49, 79, 105. The specification is limited to only 45 of 54 Vα gene segments being functional in Fig. 3 (“MAID1771 total 54V (functional 45V)”). It is unclear why only 45 of 54 Vα gene segments, but the specification makes clear the full repertoire is not functional. The specification does not discuss how to make all 54 Vα gene segments “functional” as claimed. Accordingly, the concept lacks written description. 

human TCR Vδ, Jδ, or Dδ gene segments in claim 89, 99; or 
“the TCR Cδ domain is a human TCR Cδ domain” in claim 90 and 100.
Claim 88 and 98 encompasses inserting any plurality of TCR Vδ, Dδ or Jδ gene segments from any species. 
Claim 89 and 98 encompasses inserting any plurality of human TCR Vδ, Dδ or Jδ gene segments operably linked to any species of TCR Dδ domain. 
Fig. 5 uses the notation “hTRD” with “Ds” “Js” “enh” and “C” without describing the structure of the hTRD or the elements within. The specification and Figure provide no indication there are Vδ in the construct as required in item I of claim 88 and 98. The specification and the art provide no guidance as to the structure of the hTRD as a whole, “Ds” “Js” “enh” and “C” elements within, whether they are unrearranged, or whether they are operably linked to each other as required in claim 88 and 98. The specification does not correlate the human hTRD to any other species as broadly encompassed by claim 88 and 98. Fig. 5 is limited to a vector with only human Vα elements; it does not teach using the vector to make a mouse as required in claim 88. In other words, Fig. 5 does not show the hTRD elements are in between the human Vα and Jα gene segments in context of a mouse as required in claim 88 or 98. 
humanized but the TCRD segments are exogenous non-human TCRD gene segments, how the mouse is used for further research beyond the TCRA/TCRB mouse, or how the mouse is used to screen drugs beyond the TCRA/TCRB mouse. 
Accordingly, the concepts in claim 88-90 and 98-100 should be limited to human, and much clarification regarding the structure of the human TCRδ elements used is required. Most specifically, the specification lacks written description for making and using a mouse with TCRδ elements being between Vα and Jα gene segments using only the vectors shown in Fig. 5 which are lacking the human sequences in context of mouse sequences or lacking context of being in a mouse as required in claims 88 and 98.  
Response to arguments
Applicants arguments are noted but are not persuasive for reasons set forth above. 

Enablement
Claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a genetically modified mouse whose genome comprises: 

a replacement of all endogenous TCR joining alpha (Jα) genes with 50 functional unarranged human TCR Jα segments, 
wherein 9.5% of splenocytes of the mouse express CD3 (“MAID1626 “total 2V & 61J (functional 2V & 50J)” in Fig. 3 taken with “TCRA 2 hV” in Fig. 17 which has 9.5% CD3+ splenocytes)
OR 
a genetically modified mouse whose genome comprises: 
a replacement of all endogenous T cell receptor (TCR) variable beta (Vβ) genes located between a 5’ trypsinogen gene cluster and a 3’ trypsinogen gene cluster with at least 8 functional unarranged human TCR Vβ segments; 
a replacement of all endogenous TCR diversity beta (Dβ) genes with 2 functional unarranged human TCR Jα segments, and
a replacement of all endogenous TCR joining beta (Jβ) genes with 13 functional unarranged human TCR Jα segments, 
wherein 20% of splenocytes of the mouse express CD3 (“MAID 1625 total 14V (functional 8V)” + “MAID1715 total 2D & 14J (functional 2D & 13J)” = “MAID1716” in Fig. 7 taken with “TCRA 8hV/61hJ TCRB 14hV/2hD/14hJ (+2 mV) MAID 1767 1716” in Fig. 9 which has 20% CD3+ splenocytes)
does not reasonably provide enablement for the human gene segments as broadly encompassed by claims 1, 15, 46. The specification does not enable any 
Withdrawn rejections
The rejection regarding the concept of a “human or humanized TCR α variable domain” in claims 1, 29, 46 has been withdrawn in view of the amendment which limits the TCR α polypeptide to a “human TCR α variable domain operably linked to the endogenous TCR Cα domain. 
The rejection regarding the concept of a “human or humanized TCR β variable domain” in claims 15 and 46 has been withdrawn in view of the amendment which limits the TCR β polypeptide to a “human TCR Vβ domain operably linked to the endogenous TCR Cβ domain.
The rejection regarding the concept of expressing a “functional chimeric TCR α [or TCRβ] polypeptide” in claims 1, 15, 29, 46 has been withdrawn because the term “functional” has been deleted. It is noted, however, that mouse “MAID 1545” with a deletion of endogenous Vβ segments (and no replacement) (line 2 of Fig. 7) cannot express “functional” TCRβ and yet has 21% splenocytes that express CD3. 
The rejection regarding “the unrearranged human TCR Vα gene segments and the unrearranged human TCR Jα gene segments are not contiguous” in claims 87 and 97 has been withdrawn because the claims have been canceled.
The rejection regarding the use of human “TRAV40, TRAV41, TRAV39”… gene segment in claim 91 and 102 has been withdrawn in view of paragraphs 88-89 (pg 24-25) which states the number, nomenclature, position, as well as other aspects of V and J and/or V, D and J segments of the human and mouse TCR loci may be ascertained 
The rejection regarding the replacement of the Vα or Jα gene segments introduces an AsiSI or AscI restriction site, SEQ ID NO: 1-13, or a selection cassette in claim 92 and 103 has been withdrawn in view of the amendment and Table 2. 
The rejection regarding “the unrearranged human TCR Vβ gene segments and the unrearranged human TCR Dβ gene segments are not contiguous” in claims 93 and 97 has been withdrawn because the claims have been canceled. 
The rejection regarding the trypsinogen gene in claims 94 and 98 has been withdrawn in view of the amendment and Fig. 7. 
The rejection regarding the use of human TRBV18, TRBV19, TRBV20… gene segment in claim 95 and 102 has been withdrawn in view of paragraphs 88-89 (pg 24-25) which states the number, nomenclature, position, as well as other aspects of V and J and/or V, D and J segments of the human and mouse TCR loci may be ascertained using the IMGT database” and paragraphs 89 and 92 which state Vα and Vβ gene segments are referred to as TRAV and TRBV.
The rejection regarding the replacement of the Vβ, Jβ, or Dβ gene segments introduces an AsiSI or AscI restriction site, SEQ ID NO: 14-27 in claim 96 and 103 has been withdrawn in view of Table 4. 

Pending rejections 
A) The specification does not enable making a mouse having a replacement of all endogenous Jα gene segments with at least 50 human Jα gene segments in which 
Claims 1, 29, 46 encompass replacing all endogenous Jα gene segments with 50 or more functional human Jα gene segments. 
Fig. 3 shows mice labeled “MAID 1626”, “1767”, “1979”, “1769”, “1770”, “1771”, all of which have a replacement of all endogenous Vα gene segments with least 2 human Vα gene segments, and a replacement of all endogenous Jα gene segments with 50 human Vα gene segments because mouse 1626 is described in Fig. 3 as “MAID 1626 total 2V & 61J (functional 2V & 50J)”.  
Pg 25, para 90, contemplates putting in 61 human Jα gene segments which is clear from the “1626” mouse described in Fig. 3 as “MAID 1626 total 2V & 61J (functional 2V & 50J)”.
The specification does not provide any guidance for those of skill to add more “functional unrearranged human TCR Jα gene segments” than 50. 
The specification does not provide any guidance for how to make all 61 human Jα gene segments “functional” as encompassed by claims 1, 29, 46. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make a mouse having a replacement of all endogenous Jα gene segments with at least 50 human Jα gene segments in which at least 9.5% of its splenocytes are CD3+ as broadly encompassed by claims 1, 29, 46 other than a mouse having a replacement of all endogenous Jα gene segments with 50 
B) The specification does not enable making a mouse having a replacement of all endogenous Jβ and Dβ gene segments with “at least 2” or “at least 13” functional human Jβ and Dβ gene segments as broadly encompassed by claims 15 and 46 other than a mouse having a replacement of all endogenous Dβ gene segments with 2 functional human Dβ gene segments and all endogenous Jβ gene segments with 13 functional human Jβ gene segments (see Fig. 7, “MAID 1625 total 14V (functional 8V)” + “MAID1715 total 2D & 14J (functional 2D & 13J)” = “MAID1716”). 
Claims 15, 46 encompass replacing all endogenous Dβ gene segments with 2 or more functional human Dβ gene segments and all endogenous Jβ gene segments with 13 or more functional human Jβ gene segments. 
In Fig. 7, the “MAID1716” mouse has 8 functional human Vβ gene segments, 2 functional Dβ gene segments, and 13 functional human Jβ segments (“MAID1625 total 14V (functional 8V)” + “MAID1715, total @D & 14J (functional 2D & 13J)” = “MAID1716”). 
The specification does not provide any guidance for those of skill to add more functional unrearranged human TCR Dβ or Jβ gene segments” other than 2 and 13, respectively. 
The specification does not provide any guidance for how to make all 14 human Jβ gene segments “functional” as encompassed by claims 15, 46. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make a mouse having a replacement 
C) The specification does not enable making a mouse with a complete repertoire of “functional unrarranged human Vβ gene segments” as required in claim 25, 79. The specification is limited to only 8 of 14 Vβ gene segments being functional in Fig. 7 (“MAID1625 total 14V (functional 8V)”). It is unclear why only 8 of 14 Vβ gene segments, but the specification makes clear the full repertoire is not functional. The specification does not discuss how to make all 14 Vβ gene segments “functional” as claimed. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make such a mouse. 
D) The specification does not enable making a mouse with a complete repertoire of “functional unrarranged human Vα gene segments” as required in claim 49, 79, 105. The specification is limited to only 45 of 54 Vα gene segments being functional in Fig. 3 (“MAID1771 total 54V (functional 45V)”). It is unclear why only 45 of 54 Vα gene segments, but the specification makes clear the full repertoire is not functional. The specification does not discuss how to make all 54 Vα gene segments “functional” as claimed. Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make a such a mouse. 

human TCR Vδ, Jδ, or Dδ gene segments in claim 89, 99; or 
“the TCR Cδ domain is a human TCR Cδ domain” in claim 90 and 100.
Claim 88 and 98 encompasses inserting any plurality of TCR Vδ, Dδ or Jδ gene segments from any species. 
Claim 89 and 98 encompasses inserting any plurality of human TCR Vδ, Dδ or Jδ gene segments operably linked to any species of TCR Dδ domain. 
Fig. 5 uses the notation “hTRD” with “Ds” “Js” “enh” and “C” without describing the structure of the hTRD or the elements within. The specification and Figure provide no indication there are Vδ in the construct as required in item I of claim 88 and 98. The specification and the art provide no guidance as to the structure of the hTRD as a whole, “Ds” “Js” “enh” and “C” elements within, whether they are unrearranged, or whether they are operably linked to each other as required in claim 88 and 98. The specification does not correlate the human hTRD to any other species as broadly encompassed by claim 88 and 98. Fig. 5 is limited to a vector with only human Vα elements; it does not teach using the vector to make a mouse as required in claim 88. In other words, Fig. 5 does not show the hTRD elements are in between the human Vα and Jα gene segments in context of a mouse as required in claim 88 or 98. 
humanized but the TCRD segments are exogenous non-human TCRD gene segments, how the mouse is used for further research beyond the TCRA/TCRB mouse, or how the mouse is used to screen drugs beyond the TCRA/TCRB mouse. 
Given the lack of guidance in the specification, it would have required those of skill undue experimentation to determine how to make a mouse with the TCRδ elements claimed. 
Response to arguments
Applicants’ arguments have been reviewed but are not persuasive for reasons set forth above. 
Indefiniteness
Claims 46, 49, 105 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 remains incomplete and omits essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
i) genetically modifying the endogenous TCR α region of an isolated mouse ES cell, 
ii) obtaining the mouse of claim 1 from the ES cell of step i), 

iv) obtaining the mouse of claim 15 from the ES cell of step iii), 
v) crossing the mice obtained in steps ii) and iv) such that the mouse of claim 29 is obtained. 
As written, the method is simply a means of genetically modifying the TCR α and TCR β regions. It does not result in a mouse. It also lacks the fact that the genetic manipulation occurs in ES cells and lacks the steps of obtaining the mice separately followed by breeding them. 
The rejection of claims 81-86 has been withdrawn because the claims have been canceled. 
The rejection of claim 104 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,  has been withdrawn because the claim has been canceled.
Claim Rejections - 35 USC § 102
The rejection of claims 1, 5, 15, 17, 25, 29, 31, 46, 49, 79, 88-92, 94-96, 98-103, 105 under pre-AIA  35 U.S.C. 102b as being anticipated by the slide presentation given by Regeneron on March 1, 2007 has been withdrawn because the slides do not teach homozygous replacements of the Vα & Jα gene segments, that there were “at least 2 functional unrarranged human TCR Vα gene segments”, “50 functional unrearranged human Jα gene segments”, or “splenocytes of which at least 9.5% are CD3+” (claim 1, 29, 46) or homozygous replacements of the Vβ, Dβ and Jβ gene segments, that there were “at least 8 functional unrarranged human TCR Vβ gene segments”, “2 functional 
Double Patenting
A terminal disclaimer was filed over 9113616 on 7-11-18. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632